Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, drawn to a layer structure, in the reply filed on 23 September 2022 is acknowledged.  The traversal is on the ground(s) that ”the present invention confirms a single inventive concept”.  This is not found persuasive because the layer structure of the base independent claim 1 does not even require polymerizable liquid crystals, much less a fluorinated and/or siloxane photo-orientable substance as required by independent claim 10. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites a “layer structure comprising a PLCPO layer” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim what a “PLCPO layer” 
Claim 1 is rejected as being vague and indefinite when it recites a “layer structure comprising a PLCPO layer, which has an optical anisotropic property and which has alignment capability on its surface” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim the antecedent basis for “which”, i.e., whether each of the claimed optical anisotropic property and the alignment capability refer to that of the layer, or of the claimed structure itself?
Claim 1 is rejected as being vague and indefinite when it recites “wherein at least in one area the alignment direction provided by the PLCPO layer is different from the liquid crystal orientation in the PLCPO layer just beneath the upper surface of the layer” (emphasis added); the scope of the protection sought is not clear. Claim 1 fails to particularly point out and distinctly claim the antecedent basis for each of an “alignment direction, much less “one area” of the alignment direction, a liquid crystal, much less a “liquid crystal orientation”, and “the upper surface” of the layer.
Claim 2 is rejected as being vague and indefinite when it recites “wherein the photo-orientable substance in the PLCPO has a density gradient” and “the concentration of photo-orientable substance” (emphasis added); the scope of the protection sought is not clear, as there is insufficient antecedent basis for the “photo-orientable substance”. Claim 2 fails to particularly point out and distinctly claim the layer structure. 
Claim 2 is rejected as being vague and indefinite when it recites “such that the concentration of photo-orientable substance is higher at the upper surface of the PLCPO layer than in the middle of the layer” (emphasis added); the scope of the protection sought is not clear, as there is insufficient antecedent basis for each of “the upper surface of the PLCPO layer” and “the middle of the layer” (emphasis added).Claim 2 fails to particularly point out and distinctly claim the layer structure.
Claim 3 is rejected as being vague and indefinite when it recites “wherein the photo-orientable substance comprises fluorinated and/or siloxane moieties” (emphasis added); the scope of the protection sought is not clear, as there is insufficient antecedent basis for the “photo-orientable substance”. Claim 3 fails to particularly point out and distinctly claim the layer structure.
Claim 5 is rejected as being vague and indefinite when it recites “wherein the alignment provided by the PLCPO layer has locally different orientation” (emphasis added); the scope of the protection sought, i.e., the antecedent basis for each of “the alignment provided” as well as the “locally different orientation”, is not clear. Claim 4 fails to particularly point out and distinctly claim that the layer provides alignment, much les than it has different orientations. Also, the scope of the protection sought by “locally” different orientation is unclear. Appropriate clarification is requested. 
Claim 6 is rejected as being vague and indefinite when it recites “which has an additional anisotropic layer in direct contact with the PLCPO layer, the additional layer comprising liquid crystal polymers, wherein the liquid crystal polymer of the additional layer“ (emphasis added); the scope of the protection sought by each of an “additional anisotropic layer” and “the additional layer” is not clear, as there is insufficient antecedent basis for an anisotropic layer. Claim 6 fails to particularly point out and distinctly claim the layer structure.
Claim 6 is rejected as being vague and indefinite when it recites “wherein the liquid crystal polymer of the additional layer is aligned according to the alignment information of the PLCPO layer” (emphasis added); the scope of the protection sought is not clear, as there appears to be insufficient antecedent basis for “the alignment information”. Claim 6 fails to particularly point out and distinctly claim the layer structure.
Claim 7 is rejected as being vague and indefinite when it recites “wherein the PLCPO layer and the additional anisotropic layer are configured such that” (emphasis added); the scope of the protection sought is not clear, as there is insufficient antecedent basis for an “anisotropic layer”. Claim 7 fails to particularly point out and distinctly claim the layer structure.
Claim 9 is rejected as being vague and indefinite when it recites “comprising managing light in liquid crystal or OLED displays” (emphasis added); the scope of the protection sought by “managing” light is not clear. Claim 9 fails to particularly point out and distinctly claim the required steps in the claimed method. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shutou et al. (U.S. Patent Application Publication No. 2006/0192913).
The Figures, Examples and claims of Shutou et al. disclose a layer structure comprising multiple layers including an optical anisotropic layer comprising a polymer and another anisotropic layer which comprises a liquid crystal compound and has an alignment direction.
Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. (U.S. Patent No. 6,582,775).
The Figures, Examples and claims of Payne et al. disclose a layer structure comprising multiple layers including an optical anisotropic layer comprising a polymer and another anisotropic layer which comprises a liquid crystal compound and has an alignment direction.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent No. 11,181,674, and U.S. Patent Application Publication No. 2022/0035086.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722